Supreme Court
OF
NEVADA

(0) 7A B=
pa er eanen [hertuie, fcr og ghar, NVM TED cy iUO a NUL ge Gey MCAT OTN ee a Me OR a ne ae EE PP Re Se na

IN THE SUPREME COURT OF THE STATE OF NEVADA

MOHAJER, M.D., PLLC, A NEVADA
PROFESSIONAL LIMITED LIABILITY,
D/B/A CELLAXYS,
Appellant,

vs.
CHRISTOPHER J. CENTENO, M.D., AN
INDIVIDUAL; AND REGENERATIVE
SCIENCES, LLC, A FOREIGN LIMITED
LIABILITY COMPANY, D/B/A
CENTENO-SCHULTZ CLINIC,

Respondents.

 

MOHAJER, M.D., PLLC, A NEVADA
PROFESSIONAL LIMITED LIABILITY
COMPANY, D/B/A CELLAXYS,
Appellant,
vs.
CHRISTOPHER J. CENTENO, M.D., AN
INDIVIDUAL; REGENERATIVE
SCIENCES, LLC, A FOREIGN LIMITED
LIABILITY COMPANY, D/B/A
CENTENO-SCHULTZ CLINIC,
Respondents.

 

 

 

No. 84658

     
  

NOV 22 2022
ELIZABEH A. Bec AR
CLERK OF i
By

/ No. 85221

ORDER DISMISSING APPEAL, REFERRING COUNSEL TO THE
STATE BAR OF NEVADA FOR INVESTIGATION, AND

REGARDING SANCTIONS

Docket No. 84658 is an appeal from a district court order

granting a special motion to dismiss. Docket No. 85221 is an appeal from a

district court order awarding attorney fees. Eighth Judicial District Court,

Clark County; Veronica Barisich, Judge.

On September 2, 2022, the clerk of this court issued a notice in

Docket No. 85221 directing appellant to file and serve the docketing

statement by September 23, 2022, The notice cautioned that failure to

37235

 
 

 

 
timely comply could result in the imposition of sanctions, including the
dismissal of the appeal. See NRAP 14(c). On September 14, 2022, this court
entered an order that, among other things, consolidated these appeals and -
directed appellant to file a transcript request form in the district court and
a file-stamped copy of the transcript request form in this court by September
28, 2022. See NRAP 9a). If no transcript was to be requested, appellant
was to file and serve a certificate to that effect within the same time period.
Id. The order also reminded counsel for appellant that the docketing
statement in Docket No. 85221 was due to be filed by September 23, 2022.
On October 7, 2022, the clerk of this court issued a notice in both of these
appeals stating that appellant had failed to request transcripts and
directing appellant to file and serve a transcript request form, or certificate
that no transcript will be requested, by October 14, 2022.

Appellant did not timely comply. Therefore, on October 25,
2022, this court entered an order conditionally imposing sanctions on
counsel for appellant, Mitchell D. Stipp. The order directed Mr. Stipp to
pay the sum of $250 to the Supreme Court Law Library and provide this
court with proof of such payment by November 8, 2022. The sanctions
would be automatically vacated if Mr. Stipp filed and served the required
documents by November 1, 2022. If the required documents were not timely
filed, the sanctions would no longer be conditional and must be paid. The
order cautioned that failure to comply with the order or any other filing
deadlines in this matter could result in the dismissal of these appeals.
Further, because it appeared that Mr. Stipp’s conduct may constitute
violations of RPC 1.3 (diligence), 3.2(a) (expediting litigation), and 8.4

(misconduct), failure to comply with the order or any other filing deadlines

SupREME Count
OF
NEVADA

{O) [947A =SBRRE> 2

esac eee pause [tenet sek Sra gy Men neribee TAr c napresiac eee anne nut ee er eu gama

 

 

   
could also result in the referral of Mr. Stipp to the State Bar of Nevada for
investigation pursuant to SCR 104-105.

Mr. Stipp filed a certificate of no transcript request for both
appeals on October 26, 2022. To date, however, he has not filed the
docketing statement in Docket No. 85221 or otherwise communicated with
this court regarding the docketing statement.

This court has repeatedly stated that it expects all appeals to
“be pursued in a manner meeting high standards of diligence,
professionalism, and competence.” Cuzdey v. State, 103 Nev. 575, 578, 747
P.2d 233, 235 (1987); accord Polk v. State, 126 Nev. 180, 184, 233 P.3d 357,
359 (2010): Barry v. Lindner, 119 Nev. 661, 671, 81 P.3d 537, 543 (20038);
State, Nev. Emp’t Sec. Dep’t v. Weber, 100 Nev. 121, 123, 676 P.2d 1318,
1819 (1984). It is incumbent upon Mr. Stipp, as part of his professional
obligations of competence and diligence to his clients, to know and comply
with all applicable court rules. See RPC 1.1; RPC 1.8. These rules have
been implemented to promote cost-effective, timely access to the courts; it
is imperative that he follow these rules and timely comply with this court’s
directives. Weddell v. Stewart, 127 Nev. 645, 650, 261 P.3d 1080, 1084
(2011). Mr. Stipp is “not at liberty to disobey notices, orders, or any other
directives issued by this court.” Jd. at 652, 261 P.3d at 1085. Accordingly,
the appeal in Docket No. 85221 is dismissed.

Because Mr. Stipp’s conduct in this matter appears to
constitute violations of RPC 1.3 (diligence), 3.2(a) (expediting litigation),
and 8.4 (misconduct), this court hereby refers Mr. Stipp to the State Bar of
Nevada for investigation pursuant to SCR 104-105. Bar counsel shall,
within 90 days of the date of this order, inform this court of the status or

results of the investigation and any disciplinary proceedings in this matter.

Supreme Court
OF
Nevapa

 

 

(0) 1957A BR 3
ERR Cae OR eee lle = = PARE Ar othe Salen ope mane ae Pt Ca Paar CO Tee Coa oarstp' epi tard Retr een Tenape Oa Maen ae| Ae ea taT |

     
Finally, the sanctions imposed in this court’s October 25, 2022,
order are no longer conditional and must be paid. Mr. Stipp shall have 7
days from the date of this order to pay $250 to the Supreme Court Law
Library and provide this court with proof of such payment.

The opening brief and appendix in Docket No. 84658 are due to
be filed by December 13, 2022. Failure to timely file those documents may
result in the imposition of additional sanctions, including the dismissal of
that appeal and the referral of Mr. Stipp to the State Bar of Nevada.

It is so ORDERED.!

 

Cadish

Fickoawy

Pickering J

 

or. J.

 

cc: Hon. Veronica Barisich, District Judge
Law Office of Mitchell Stipp
Mitchell D. Stipp
Brownstein Hyatt Farber Schreck, LLP/Las Vegas
Supreme Court Law Librarian
Bar Counsel, State Bar of Nevada
Eighth District Court Clerk

 

1The Honorable Mark Gibbons, Senior Justice, participated in this
matter under a general order of assignment.

Supreme Court
OF
NEVADA

 

(0) 1957A EB 4
ae | cain atte Sr be nee ey ee cn ei np ERIE the NA eer UME AROS, Ir ea ni Seay sea al Rene See ene Paes eh eRe ERG